           Case 1:19-cv-02420-GHW Document 81 Filed 12/11/20 Page 1 of 2
                                                                 USDC SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 12/11/2020
 ------------------------------------------------------------- X
                                                               :
 KSENIA SHNYRA, ALEXANDER                                      :
 REYNGOLD, and KENNETH WALKER,                                 :
                                                               :
                                                 Plaintiffs, :
                              -v-                              :   1:19-cv-02420-GHW
                                                               :
 STATE STREET BANK AND TRUST CO., :                                      ORDER
 INC.,                                                         :
                                               Defendant. :
 ------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

        On December 7, 2020, the Court held a conference in this matter. For the reasons stated on

the record, the deadline for Plaintiffs to complete their outstanding written discovery is January 15,

2021. The deadline for Defendant to complete its document production is February 1, 2021. If

Plaintiffs have any objections to Defendant’s proposed search protocol, they are directed to inform

Defendant by December 14, 2020.

        The deadline for the completion of all fact discovery is extended to July 16, 2021. The

deadline for the completion of depositions is extended to June 29, 2021. The deadline for requests

to admit is extended to June 17, 2020. The deadline for the completion of all expert discovery is

extended to September 3, 2021. Every party-proponent of a claim (including any counterclaim,

cross-claim, or third-party claim) that intends to offer expert testimony in respect of such claim must

make the disclosures required by Fed. R. Civ. P. 26(a)(2) by July 16, 2021. Every party-opponent of

such claim that intends to offer expert testimony in opposition to such claim must make the

disclosures required by Fed. R. Civ. P. 26(a)(2) by June 30, 2021. The deadline for submission of

motions for summary judgment, if any, is extended to September 29, 2021. The status conference

scheduled for June 17, 2021 is adjourned to September 17, 2021 at 4:00 p.m. The joint status letter

requested in the case management plan and scheduling order entered on May 22, 2020, Dkt. No. 46,
           Case 1:19-cv-02420-GHW Document 81 Filed 12/11/20 Page 2 of 2



is due no later than September 10, 2021. Except as expressly modified by this order, the case

management plan entered by the Court on May 22, 2020, Dkt. No. 46, remains in full force and

effect.

          SO ORDERED.

 Dated: December 10, 2020                          _____________________________________
                                                            GREGORY H. WOODS
                                                           United States District Judge




                                                  2
